IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,725-02


                       EX PARTE ALLEN ODONALD NASH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 14-12-13270 IN THE 9TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts of

aggravated sexual assault of a child and sentenced to life imprisonment. The Seventh Court of

Appeals affirmed his convictions. Nash v. State, Nos. 07-16-00246-CR, 07-16-00247-CR,

07-16-00248-CR, 07-16-00249-CR, & 07-16-00250-CR (Tex. App.—Amarillo Nov. 16, 2018, no

pet.) (mem. op., not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his convictions had been affirmed and failed to advise him of
                                                                                                         2

his right to file a pro se petition for discretionary review. The trial court filed an order designating

issues and ordered appellate counsel to provide an affidavit in response to applicant’s allegations.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his convictions had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgments of the Seventh Court of Appeals in Cause Nos. 07-16-

00246-CR, 07-16-00247-CR, 07-16-00248-CR, 07-16-00249-CR, and 07-16-00250-CR that

affirmed his convictions in Cause No. 14-12-13270 from the 9th District Court of Montgomery

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: December 11, 2019
Do not publish